Citation Nr: 0611119	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ptosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for concentric left ventricular hypertrophy.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to 
November 1993.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  No competent medical evidence establishes that the 
veteran's current bilateral ptosis is related to any in-
service occurrence or event.

2.  The RO issued a rating decision, in April 1994, that 
denied service connection for a bilateral knee disorder; the 
appellant was notified of the denial the next month, but he 
did not appeal.

3.  Additional evidence submitted subsequent to the April 
1994 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant does not demonstrate congestive heart 
failure or an ejection fraction of 50 percent or less; nor 
does he demonstrate dyspnea, fatigue, angina, dizziness, or 
syncope at a workload of 5 METs or less.


CONCLUSIONS OF LAW

1.  The appellant's bilateral ptosis is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The evidence received subsequent to the April 1994 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a bilateral knee disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2001), 38 C.F.R. § 3.303 
(2005).

3.  The criteria for an initial rating in excess of 30 
percent for left ventricular hypertrophy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.104 (Diagnostic Code 7007) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim, his new and 
material evidence claim and his increased rating claim by 
correspondence dated in May 2001, and March 2005; these 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In addition, in the letters, in the March 2002 Statement of 
the Case (SOC) and in the various Supplemental Statements of 
the Case (SSOCs), the RO informed the appellant about what 
was needed to establish entitlement to service connection, 
what was needed to reopen a previously denied claim and what 
the evidence had to show to establish entitlement to an 
increased evaluation for ventricular hypertrophy.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, active service and retired military 
medical records were obtained and associated with the claims 
file.  The appellant was afforded VA examinations.  He also 
was afforded RO and Board hearings.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the appellant has 
been assigned an effective date for service connection for 
left ventricular hypertrophy from the date of the claim, and 
the entire period from then until the present is under 
appellate review.  The appellant was also provided with 
notice as to the clinical findings needed for a higher 
evaluation for that disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection for ptosis

The appellant testified at his May 2003 personal hearing 
conducted at the RO that he did not have symptoms [of ptosis] 
in service and that to the best of his knowledge, the first 
time the condition was diagnosed was during the VA 
examination conducted in 2001.  See RO Hearing Transcript p. 
17.  The appellant also stated that there was no treatment 
prior to 2001 for the condition.  Id.  The appellant provided 
similar testimony at his June 2004 Board hearing held at the 
RO.  

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in April 
1973; a separate eye examination did not reveal any ptosis.  
A June 1986 eye consultation report indicated the presence of 
mild anatomical ptosis.  However, this condition was not 
noted on the reports of medical examinations conducted in 
November 1989, and June 1993 (separation examination).  

Review of the post-service retired military treatment records 
dated between 1993 and 1998 reveals no complaints of, no 
findings of, and no treatment for, ptosis.

The appellant underwent a VA eye examination in May 2001.  
The appellant said that his eyelids had always been 
"drooping."  Ptosis was noted, but the examiner was unable 
to state whether the condition was new or acquired.

The appellant underwent another VA medical examination in 
April 2005; the examiner noted the presence of abnormal 
bilateral ptosis.  The examining ophthalmologist also opined 
that the appellant's current ptosis was not related to his 
military service.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an 
inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The claims file does not contain competent medical evidence 
to the effect that the appellant's currently diagnosed right 
and left ptosis condition is related to his service.  The 
appellant testified that he did not have any problems with 
ptosis in service and that he did not receive any treatment 
for that condition in service.  There is no competent medical 
evidence of any nexus between the appellant's currently 
diagnosed bilateral ptosis and his active service.  While it 
is apparent that the appellant did suffer from bilateral 
ptosis after service, the medical evidence of record does not 
establish the existence of any relationship between the 
origin and/or severity of any current ptosis pathology and 
military service.

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of his 
representative, submitted in support of his argument that he 
has bilateral ptosis as a result of his service.  To the 
extent that their statements represent evidence of continuity 
of symptomatology, without more, the appellant's statements, 
and those of his representative, are not competent evidence 
of a diagnosis, nor do they establish a nexus between an 
acquired pathology and the appellant's military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

As there is no competent evidence of record of any current 
ptosis pathology attributable to any incident related to 
military service, the preponderance of the evidence is 
against the appellant's claim for service connection and the 
benefit of the doubt doctrine is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Accordingly, service connection for bilateral ptosis is not 
warranted.

B.  New and material evidence for bilateral knee claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.

The appellant's claim for service connection for a bilateral 
knee disorder was originally denied in an April 1994 rating 
decision.  The appellant was notified the next month and did 
not appeal.  The April 1994 rating decision, therefore, 
represents the last final action on the merits of that 
service connection claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  This rating action also represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for a bilateral knee disorder.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The April 1994 rating decision 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
bilateral knee disorder claim may be reopened only if new and 
material evidence has been secured or presented since the 
April 1994 rating decision.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  While 38 C.F.R. § 3.156(a) has been 
amended, that amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
was filed in January 2001.

The evidence considered by the RO in reaching its April 1994 
rating decision included the appellant's DD 214 and service 
medical records, as well as his April 1994 VA Form 21-526.  
The appellant's claim was denied because the evidence of 
record did not demonstrate any current bilateral knee 
disorder.  While the evidence of record demonstrated that the 
appellant had been diagnosed with, and treated for, right and 
left knee complaints in service, the RO determined that the 
in-service right and left knee conditions were acute and 
transitory and that each resolved without residuals.

The evidence added to the claims file after the April 1994 
rating decision denial includes retired military medical 
treatment records dated between December 1993 and December 
1998; the appellant's testimony at an RO hearing and at a 
Board hearing; and various written statements submitted by 
the appellant and his representative.

The appellant maintains he has experienced right and left 
knee pain and other problems since service.  He testified at 
his June 2004 Board hearing that his knees currently bothered 
him and that he hurt each knee in service.  He also stated 
that he had been hit many times on each knee while playing 
football in service.  The appellant reported that he was not 
currently receiving any treatment for either knee.  See 
Travel Board Hearing Transcript p 22 and pp. 27-29.  The 
appellant provided similar testimony at his May 2003 RO 
hearing.  He said that he did not receive any treatment in 
service after August 1981.  See RO Hearing Transcript pp. 12-
13.

Review of the appellant's post-service medical treatment 
records reveals no mention of any right or left knee 
pathology until many years after service, with no competent 
medical evidence of a linkage between the symptoms and 
military service.  The first evidence of record demonstrating 
the clinical existence of bilateral knee pathology is found 
in the radiology reports issued in June 2004 - more than ten 
years after the appellant's separation from service.  These 
June 2004 x-ray reports indicate the existence of 
degenerative changes in each patella that represent a minor 
abnormality.

There is no competent medical evidence of record that the 
appellant is currently diagnosed with any chronic residuals 
from his in-service treatment on two occasions for his left 
knee, or that he has been treated for any such residuals.  
Likewise, there is no competent medical evidence of record 
that the appellant is currently diagnosed with any chronic 
residuals from his in-service treatment on one occasion for 
his right knee, or that he has been treated for any such 
residuals.  There is no medical opinion of record stating 
that any of the appellant's currently diagnosed right or left 
knee degenerative changes (minor abnormality) is directly 
related to his in-service knee pain.  In addition, the 
evidence fails to show degenerative arthritis of either knee 
in service, or within the one-year presumptive period.  Thus, 
the medical evidence added to the record since April 1994 
does not demonstrate a nexus between the appellant's current 
degenerative changes of his patellae and his military 
service.  In the absence of such a nexus, the medical 
evidence cannot support a finding of service connection for 
any knee disorder.

The Board has considered each item of evidence that has been 
added to the record since the April 1994 rating decision to 
determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that he 
has knee injury residuals or that his current bilateral knee 
degenerative changes are due to his in-service complaints of 
knee pain/injury are not competent medical evidence with 
regard to the issue of whether any current pathology is 
etiologically related to any incident of service.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. App. 
91, 92-93 (1993).  Furthermore, the appellant lacks the 
medical expertise to enter a medical judgment as to the 
etiology of any disease or as to any relationship between the 
onset of any knee disorder and any in-service incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's representative as to the 
etiology of any knee pathology is also insufficient to 
establish a medical diagnosis.  Id.  Therefore, the Board 
concludes that all such statements are cumulative evidence.  

Moreover, the appellant's written statements tend to re-state 
contentions that were on file at the time of the prior 
denial.  The written statements of the appellant's 
representative also reiterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after April 
1994 does not provide any competent medical opinion 
concerning the etiology of the claimed pathology in either 
knee, nor does the evidence demonstrate the existence of any 
residuals from the August 1974, June 1976, or July 1981 acute 
knee conditions.  In 1994, the appellant's bilateral knee 
disorder claim was denied because there was no medical 
evidence of record demonstrating that the in-service 
complaints were other than acute and transitory or that they 
were not resolved without any residuals.  The new evidence, 
when viewed with the old evidence, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, especially because there is no evidence of any 
current knee residuals and because there is no competent 
medical opinion establishing the existence of a nexus between 
the in-service knee complaints and any current knee 
pathology.

The evidence submitted subsequent to the April 1994 rating 
decision does not provide relevant competent information as 
to the question of whether the appellant has any knee 
impairment that is etiologically related to service.  The 
Board therefore finds that the evidence cited above does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for a bilateral knee disorder.

Consequently, the evidence presented since the April 1994 
rating decision is not new and material and the appellant's 
claim as to service connection for a bilateral knee disorder 
is not reopened.

C.  Increased initial ventricular hypertrophy rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his left ventricular hypertrophy disability addressed here.  
The appellant is, in effect, asking for a higher rating 
effective from the date service connection was granted 
(January 23, 2001).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

While the case was in remand status, the RO increased the 
ventricular hypertrophy rating from zero to 30 percent, 
effective from January 23, 2001; however, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Court held in Fenderson that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

The appellant underwent a VA cardiac examination in August 
2001; the appellant reported that he had never been 
hospitalized for any cardiac condition, including congestive 
heart failure.  He said that he was very active in that he 
walked on a treadmill for thirty minutes and performed other 
exercises without symptoms.  He had no history of congestive 
heart failure.  Cardiac testing revealed that the appellant 
had a functional capacity that was between 7 and 10 METs, or 
more.

The appellant underwent another VA cardiac examination in 
March 2005; he reported feeling some discomfort while walking 
with some palpitations on and off.  He denied significant 
chest pain and significant shortness of breath.  Based on his 
reported walking ability, the examiner stated that the 
appellant's exercise tolerance was about 7 METS.  The 
examiner stated that the appellant's ejection fraction was 65 
to 70 percent.  The examiner also stated that the appellant 
did not have chronic congestive heart failure and that there 
had not been more than one episode of congestive heart 
failure in the previous year.

The appellant is currently assigned a 30 percent evaluation 
for his left ventricular hypertrophy under Diagnostic Code 
7007.  Diagnostic Code 7007 provides for a rating of 60 
percent where the evidence shows more than one episode of 
acute, congestive heart failure in the past year, or; a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating is warranted when the 
evidence shows chronic congestive heart failure, or; a 
workload of 3 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007. 

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's left ventricular hypertrophy.  
None of the values disclosed as a result of any cardiac 
function testing of record indicates that the appellant's 
left ventricular hypertrophy disability warrants an initial 
evaluation in excess of 30 percent under the provisions of 
Diagnostic Code 7007.  The medical evidence of record does 
not reveal the existence of congestive heart failure.  Nor is 
it clinically shown that the appellant has dyspnea, fatigue, 
angina, dizziness, or syncope at a workload of 5 METs or 
less.  There is no clinical evidence of record to establish 
that the appellant has an ejection fraction of 50 percent or 
less.  Therefore, a preponderance of the evidence is against 
the claim for a disability evaluation in excess of 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the left 
ventricular hypertrophy disability at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation.  The Board finds no evidence that 
the appellant's service-connected left ventricular disability 
has presented such an unusual or exceptional disability 
picture at any time as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The schedular evaluation in this case is not inadequate.  
There are higher ratings for this disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has required 
any hospitalization for his left ventricular hypertrophy from 
January 2001 onward.  The appellant has not offered any 
objective evidence of any symptoms due to this disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case at any time.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
left ventricular hypertrophy disability, the Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability for this disability and, therefore, does not 
support the assignment of a staged rating for the left 
ventricular hypertrophy disability.


ORDER

Service connection for bilateral ptosis is denied.

An initial evaluation in excess of 30 percent for the left 
ventricular hypertrophy disability is denied.

New and material evidence not having been received, the claim 
of service connection for a bilateral knee disorder is not 
reopened; the application to reopen is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


